By OSBORNE, Judge
(dissenting).
This case presents a novel question and, as pointed out in the majority opinion, there are no reported cases directly upon the point. Therefore, it behooves this court to carefully examine the principles being applied and the logic behind those principles.
As an initial proposition it is understood by all who deal in real estate agency transactions that all agency contracts contain a provision for the payment of the agency fee in the event of a sale by the owner during the life of the contract. Courts have uniformly enforced this provision, and justly so, because reason and logic compel ■such a result. If the law were otherwise, it would be very easy for the prospective buyer to contact the owner, consummate ihe transaction and defeat the agency’s fee after the agency had worked up the sale. A necessary evil of this rule is that many times agents do not attempt to sell the property and make no effort toward this end. The owner on his own initiative procures a buyer, makes the sale and still must pay the agent’s fee. This is acknowledged to be unjust but the rule has prevailed in order to protect the agency against the owner who would cheat it out of its fee otherwise. Another rule that has been uniformly enforced is one that requires the owner to pay the agency fee if the agency produces a buyer during the life of the contract and the owner refuses to sell. This is a perfectly logical rule as it gives consideration to the fact that the agency has done its work and the seller should pay for the right to change his mind.
In the instant case the agency did not produce the buyer and can not lay moral or legal claim to the fee upon this ground. The owner procured the buyer without the assistance of the agency and according to the testimony even with their discouragement. The contract for the sale was entered into in good faith by both the buyer and the seller but was not consummated because of the inability of the buyer to carry out the contract and not because of a change of mind by the seller. Therefore, there was no ultimate sale. The agency at no time produced a buyer and has not shown that it could have done so in any event. I can find no moral or legal justification for permitting the agency to recover a fee in this case. To do so is to convert a rule that was originally intended as a shield for the agent into a sword and to give him the right to flail away at the carcass of the poor seller without end.
In my judgment, the majority opinion is totally unsound and establishes a bad precedent for it allows the derelict agency to recover the full fee for work not performed in a case where no sale actually resulted. It does not serve to protect the honest agent against the unscrupulous seller as was the purpose of the original rule.
*881It is one thing to say the agent is entitled to collect his fee when he presents a buyer and a binding contract of sale is entered into with terms of payment acceptable to the seller. It is quite another to say the agent is entitled to collect a fee when the seller on his own procures the buyer and enters into a contract which must be aborted before being finalized and before the seller has received payment in cash or negotiable paper. The two situations simply are not analogous and authorities cited in support of one are not authority for the other.
For the foregoing reasons, I respectfully dissent.